Name: Council Decision (EU) 2016/1099 of 5 July 2016 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment for 2016
 Type: Decision
 Subject Matter: cooperation policy;  EU finance;  budget;  EU institutions and European civil service
 Date Published: 2016-07-07

 7.7.2016 EN Official Journal of the European Union L 182/44 COUNCIL DECISION (EU) 2016/1099 of 5 July 2016 on the financial contributions to be paid by Member States to finance the European Development Fund, including the second instalment for 2016 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as last amended (ACP-EU Partnership Agreement), Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (2) (the Internal Agreement) and in particular Article 7 thereof, Having regard to the Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (3) (the 11th EDF Financial Regulation), and in particular Article 21(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Articles 21 to 24 of the 11th EDF Financial Regulation, the Commission is to present a proposal by 15 June 2016 specifying (a) the amount of the second instalment of the contribution for 2016, (b) a revised annual amount of the contribution for 2016, in cases where the amount deviates from actual needs. (2) In accordance with Article 52 of the 11th EDF Financial Regulation, the European Investment Bank sent on 28 April 2016 to the Commission its updated estimates of commitments and payments under the instruments it manages. (3) Article 22(1) of the 11th EDF Financial Regulation provides that calls for contributions first use up the amounts provided for in previous European Development Funds (EDFs). Therefore a call for funds under the 10th EDF should be made. (4) The Council has adopted on the 24 November 2015, on a proposal by the Commission, the Decision to set the ceiling for the annual amount of the Member States' EDF contributions for 2016 at EUR 3 450 000 000 for the Commission, and at EUR 150 000 000 for the European Investment Bank. (5) By means of Council Decision 2013/759/EU (4), the Council has adopted the creation of the Bridging Facility on 12 December 2013 regarding transitional EDF management measures from 1 January 2014 until the entry into force of the 11th European Development Fund, HAS ADOPTED THIS DECISION: Article 1 The individual European Development Fund contributions to be paid by the Member States to the European Commission and the European Investment Bank as the second instalment for 2016 are set out in the table in the Annex to this Decision. Payments of those contributions may be combined with adjustments under the implementation of the deduction of the funds committed under the Bridging Facility, following an adjustment plan communicated by each Member State to the Commission at the adoption of the third instalment 2015. Article 2 This Decision shall take enter into force on the date of its adoption. Done at Brussels, 5 July 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 210, 6.8.2013, p. 1. (3) OJ L 58, 3.3.2015, p. 17. (4) Council Decision 2013/759/EU of 12 December 2013 regarding transitional EDF management measures from 1 January 2014 until the entry into force of the 11th European Development Fund (OJ L 335, 14.12.2013, p. 48). ANNEX MEMBER STATES Key 10th EDF % Second instalment 2016 (EUR) paid to EIB 10th EDF paid to Commission 10th EDF Total BELGIUM 3,53 3 530 000,00 35 300 000,00 38 830 000,00 BULGARIA 0,14 140 000,00 1 400 000,00 1 540 000,00 CZECH REPUBLIC 0,51 510 000,00 5 100 000,00 5 610 000,00 DENMARK 2,00 2 000 000,00 20 000 000,00 22 000 000,00 GERMANY 20,50 20 500 000,00 205 000 000,00 225 500 000,00 ESTONIA 0,05 50 000,00 500 000,00 550 000,00 IRELAND 0,91 910 000,00 9 100 000,00 10 010 000,00 GREECE 1,47 1 470 000,00 14 700 000,00 16 170 000,00 SPAIN 7,85 7 850 000,00 78 500 000,00 86 350 000,00 FRANCE 19,55 19 550 000,00 195 500 000,00 215 050 000,00 ITALY 12,86 12 860 000,00 128 600 000,00 141 460 000,00 CYPRUS 0,09 90 000,00 900 000,00 990 000,00 LATVIA 0,07 70 000,00 700 000,00 770 000,00 LITHUANIA 0,12 120 000,00 1 200 000,00 1 320 000,00 LUXEMBOURG 0,27 270 000,00 2 700 000,00 2 970 000,00 HUNGARY 0,55 550 000,00 5 500 000,00 6 050 000,00 MALTA 0,03 30 000,00 300 000,00 330 000,00 NETHERLANDS 4,85 4 850 000,00 48 500 000,00 53 350 000,00 AUSTRIA 2,41 2 410 000,00 24 100 000,00 26 510 000,00 POLAND 1,30 1 300 000,00 13 000 000,00 14 300 000,00 PORTUGAL 1,15 1 150 000,00 11 500 000,00 12 650 000,00 ROMANIA 0,37 370 000,00 3 700 000,00 4 070 000,00 SLOVENIA 0,18 180 000,00 1 800 000,00 1 980 000,00 SLOVAKIA 0,21 210 000,00 2 100 000,00 2 310 000,00 FINLAND 1,47 1 470 000,00 14 700 000,00 16 170 000,00 SWEDEN 2,74 2 740 000,00 27 400 000,00 30 140 000,00 UNITED KINGDOM 14,82 14 820 000,00 148 200 000,00 163 020 000,00 TOTAL EU-27 100,00 100 000 000,00 1 000 000 000,00 1 100 000 000,00